(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, José Oyóla Meléndez fué convicto dos veces por el delito de acometimiento y agresión grave, primeramente en la Corte Municipal de Bayamón y después de un juicio de novo, por la Corte de Distrito de Bayamón.
Por Cuanto, la única prueba tendiente a demostrar que el delito a que se contrae la denuncia en este caso fué cometido dentro del Distrito Judicial Municipal de Bayamón, P. R., consiste de la pre-gunta y respuesta siguientes:
“P. — Dígame, allá por el 19 de agosto, como a las 9:30' de la noche, y en la calle Cuba Libre de Comerlo, ¿tuvo algún disgusto con él.?”
“T. — En casa, en mi casa.”
Por Cuanto, tal'prueba no basta para demostrar que el supuesto delito fué cometido dentro del Distrito Judicial Municipal de Ba-yamón.
Por tanto, se revoca la sentencia que dictó la Corte de Distrito de Bayamón el día 13 de diciembre de 1937, y se devuelve el caso para ulteriores procedimientos.